DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (2002/0148070) and Zhang (2020/0091548).
Regarding Claim 1, Tsuchiya teaches a floor brush (Fig. 1) for vacuum cleaner, comprising 
a housing (Ref. 6&7, Fig. 1, [0079]) formed with a first mounting slot (See annotated figure 3 below) and a second mounting slot (See labeled figure 3 below) which are interconnected with each other; 
a motor (Ref. 1, Fig .3 , [0079]) fixedly installed in the first mounting slot (Fig. 3); and 
a battery assembly (Ref. 49, [0092], Fig.3).
Tsuchiya fails to explicitly teach a circuit board and a battery assembly comprising a mounting shell and a battery fixedly installed in the mounting shell.  Zhang assembly contained within a mounting shell to provide power to various tools and objects and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to power a motor and lights of the vacuum brush head.  
	Zhang further teaches a circuit board (Ref. 400, Fig. 2, [0022], 
	comprising a mounting shell (Ref. 200, [0022], Fig. 2) fixedly installed in the second mounting slot and a battery (Ref. 300, Fig. 2, [0022]) fixedly installed in the mounting shell (Fig. 2), 
wherein the circuit board accommodated in the second mounting slot is fixedly installed on the mounting shell ([0014]), and the motor and the battery are electrically connected to the circuit board ([0003] describes the circuit board connected to the battery and a motor the circuit board has connectors (Ref. 461) to attach to other things such as a motor); 
wherein the circuit board is fixed to [0027] and spaced apart from an external, lateral surface of the mounting shell (Fig. 4 annotated below, [0027] describes the circuit board fixed yet spaced apart from the lateral surface of the mounting shell).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the battery assembly, as taught by Tsuchiya, with the battery assembly and circuit board, as taught by Zhang, to better control voltage output from the battery and since such a modification is merely an alternate equivalent structure to power the brush head.

    PNG
    media_image1.png
    459
    589
    media_image1.png
    Greyscale


Regarding Claim 2, Tsuchiya as modified teaches the limitations of claim 1, as described above, and Zhang further teaches wherein the mounting shell comprises a first shell (Ref. 230, Fig. 5, [0023]) and a second shell (Ref. 220, Fig. 5, [0023]) fixedly connected to the first shell, wherein the first shell and the second shell jointly form a third mounting slot (Ref. 201, [0023], Fig. 5), the battery fixedly installed in the third mounting slot (Fig. 2).

Regarding Claim 3, Tsuchiya as modified teaches the limitations of claim 2, as described above, and Zhang further teaches wherein a buckle plate (Ref. 231, Fig. 5, [0024]) is provided on the first shell, an end of the buckle plate (Fig. 5) away from the first shell provided with a hook (Fig. 5 annotated below), and the second shell which abuts against the first shell is convexly provided with an engaging portion (Ref. 221, Fig. 5, [0024]), wherein the buckle plate penetrates the engaging portion, and the hook is snapped with the engaging portion (Fig. 4).

Regarding Claim 4, Tsuchiya as modified teaches the limitations of claim 1, as described above, and Zhang further teaches wherein a ventilation hole (Ref. 205, [0025], Fig. 4) is provided on the mounting shell (Fig. 4).

Regarding Claim 5, Tsuchiya as modified teaches the limitations of claim 1, as described above, and Zhang further teaches wherein the mounting shell is further provided with a plurality of mounting posts(Ref. 207, Fig. 5. [0028]), one end of the mounting post fixedly connected to the mounting shell (Fig. 5), while the other end of the mounting post penetrating the circuit board and fixedly connected to the circuit board (Ref. 208, Fig. 5, [0028]), wherein there is a gap between the circuit board and the mounting shell (Fig. 2).

Regarding Claim 6, Tsuchiya as modified teaches the limitations of claim 1, as described above, and Tsuchiya further teaches wherein the floor brush for vacuum cleaner further comprises a front cover (Ref. 6, Fig. 1, [0079]) and a brush head (Ref. 3, [0079], Fig. 2), wherein the front cover is fixedly connected to the housing, and the front cover and the housing form a fourth mounting slot (See annotated figure 3 below) connected neither to the first mounting slot nor to the second mounting slot, and wherein the brush head is accommodated in the fourth mounting slot and is movably connected with the housing (See axel in annotated figure 3 below),


    PNG
    media_image2.png
    501
    723
    media_image2.png
    Greyscale

Regarding Claim 7, Tsuchiya as modified teaches the limitations of claim 1, as described above, and Tsuchiya further teaches wherein the floor brush for vacuum cleaner further comprises a conveyor belt (Ref. 42, Fig. 3, [0081]) and a first transmission component (Ref. 36, [0081], fig. 3), and [[the]] a transmission shaft (Ref. 37, Fig. 3, [0081]) of the motor is further provided with a second transmission component (Ref. 39, [0080], Fig. 3), 
wherein the first transmission component extends from the second mounting slot into the fourth mounting slot (Fig 3 shows that there is a connection between the second mounting slot and the fourth via belts and pulleys), the first transmission component movably connected with the housing, the first transmission component fixedly connected with the brush head (Fig. 3, [0081]), and the conveyor belt sleeved outside the first transmission component and the second transmission component (Fig. 3).

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya as modified as applied to claims 1-7 above, and further in view of Worwag (2005/0115014).
Regarding Claim 8, Tsuchiya as modified teaches the limitations of claim 6, as described above, but fails to explicitly teach a connecting hose with a connecting portion.  Worwag teaches a floor brush for a vacuum cleaner and can be considered an analogous art because it is reasonably pertinent to the problem faced by the inventor to clean floors.  
Worwag teaches wherein the floor brush for vacuum cleaner further comprises a connecting hose (Ref. 11, [0026], Fig. 13), and the housing is further provided with a connecting portion (Ref. 12, Fig. 7, [0026]), wherein one end of the connecting hose is fixedly connected to the front cover and interconnected with the fourth mounting slot, and the other end of the connecting hose penetrates the connecting portion (Fig. 7).  By having the floor brush bypass the dust collection unit, taught in Tsuchiya, it would allow the motor to only drive the rotary brush rather than also providing the impeller.  This benefit would allow the rotary brush to provide greater agitation as well as prolonging battery life.  An additional benefit, is it would provide greater versatility by allowing greater suction into a larger dust bag and making the head lighter and easier to maneuver. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the floor brush, as taught by Tsuchiya, with a connecting hose and a connecting portion, as taught by Worwag, to allow the motor to only drive the rotary brush thereby prolonging battery life and providing the rotary brush with more power to cause greater agitation. 

Regarding Claim 9, Tsuchiya as modified teaches the limitations of claim 8, as described above, and Tsuchiya further teaches wherein the floor brush for vacuum cleaner further comprises a movable part (Ref. 30, Fig. 1, [0079]) movably connected to the connecting portion and a mounting tube (Ref. 5, Fig. 1, [0079]) fixedly connected to the movable part, 
wherein one end of the connecting hose away from the front cover is fixedly accommodated in the mounting tube and interconnected with the mounting tube (Fig. 1).  

Regarding Claim 10, Tsuchiya as modified teaches the limitations of claim 8, as described above, and Worwag further teaches wherein first pulleys (Ref. 16, Fig. 7,) are symmetrically provided at a bottom of the housing (Fig. 2), and second pulleys (Ref. 17, Fig. 7, [0028]) are provided on both sides of the connecting portion (Fig. 6).  The pulleys provide a benefit of better maneuverability of the floor brush.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the floor brush, as taught by Tsuchiya, with the pulleys, as taught by Worwag, to better maneuver the floor brush.  

Regarding Claim 11, Tsuchiya as modified teaches the limitations of claim 8, as described above, and Worwag further teaches wherein two LED lighting lamps (Ref. 32, [0034], Fig. 5) are provided on the housing, and the LED lighting lamps are electrically connected with the circuit board.  The LED lighting lamps require electricity to run.  It would have been obvious one of ordinary skill in the art to connect the lighting lamps to the circuit board to provide electricity as well as to have the lights be illuminated when operating thereby optimizing battery life.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the floor brush, as taught by Tsuchiya, with LED light lamps, to indicate power on and off.  Additionally, it would have been obvious to one of ordinary skill in the art to configure the LED light lamps to be electrically connected with the circuit board

Response to Arguments
The applicant’s amendments to the claims on 22 April, 2022 have been acknowledged by the Examiner.  The 35 U.S.C. 112 rejections on claims 6 and 7 have been withdrawn.

Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1,  Applicant’s arguments in regards to the circuit board being connected to a motor, on pg. 4 of Applicant’s arguments, have been fully considered.  While examiner maintains, Hashimoto teaches the circuit boar d is capable of being electrically connected to the motor such that one of ordinary skill in the art would be able to take the teachings of discharging voltage to the motor, however, Examiner has applied the Zhang reference into the device of Tsuchiya to specifically teach charging connections attached to the circuit board to allow charge to flow to an external device from the batteries, as set forth in the 103 rejection above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conrad (2019/0290087), Follows (8,782,851), Jung (5,802,666), and Melito (5,699,586) each teach a floor brush for a vacuum cleaner and can be considered analogous art because the structure generally consistent with the claimed invention.  Pierson (6,265,091), Gee (2009/0255084), Reed (2010/0088843), and Muis (2013/0078485) all teach batteries with mounting shells and can be considered analogous art because the structure generally consistent with the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        	




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723